Action to recover damages for the alleged taking of two mortgages by means of forged assignment instruments, which were executed as part of a conspiracy, and in which it is alleged that plaintiff did not discover the acts complained of until more than twenty years after their commission. Order denying appellant’s motion, under subdivision 6 of rule 107 of the Rules of Civil Practice, to dismiss the amended complaint, on the ground that the causes of action did not accrue within the time limited by law for the commencement of an action thereon, with leave to allege the same facts in an answer as a defense, affirmed, insofar as appealed from, with $10 costs and disbursements, with leave to the appellant to answer within ten days from the entry of the order hereon. No opinion. Nolan, P. J., Carswell, Adel, Sneed and MaeCrate, JJ., concur.